Citation Nr: 1132293	
Decision Date: 09/01/11    Archive Date: 09/12/11

DOCKET NO.  07-06 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for blindness, right eye, status post cataract surgery, retinal detachment repair.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from August 1950 to August 1953.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the benefits sought on appeal.  The Veteran subsequently appealed his case to the Board.   

In November 2007, the Veteran presented hearing testimony before the undersigned Veterans Law Judge at a Board hearing held at the RO.  A transcript of the hearing is associated with the claims file.  

Although this claim was previously denied by the Board in June 2009, the Veteran appealed the decision to the U.S. Court of Appeals for Veterans Claims (Court).  In January 2011, the Court issued a Memorandum Decision ordering that the Board's June 2009 decision be set aside and remanded for readjudication.  The case now returns to the Board.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In the January 2011 Memorandum Decision, the Court found that the Board had not provided an adequate statement of reasons or bases for its determinations regarding the Veteran's claim and did not fulfill its duty to assist the Veteran in developing the claim.  

In this regard, the Court has ordered the Board to make a factual finding regarding whether the Veteran's alleged request to discontinue the surgery after realizing that the "original surgeon" was not present constituted a revocation of consent.  

The Court has also ordered the Board to discuss why VA did not question its own physician, Dr. Karl D. Bodendorfer (hereinafter Dr. K.B.), regarding his statements as to negligence or wrongdoing by VA in performing the Veteran's eye surgery, as has been alleged by the Veteran, and obtain a statement from him as a matter of developing the evidence.  

Additionally, the Court has ordered the Board to undertake further development regarding the Veteran's statement that another individual was present for an alleged telephone conversation between Dr. K.B. and a pharmacist, which was purportedly when Dr. K.B. stated that the VA had been negligent in performing the Veteran's eye surgery.  

Further, the Court has ordered the Board to clarify whether a student or resident was present or participating in the procedure at issue.  

Moreover, the Court has found that the August 2006 VA medical examination report relied upon by the Board is inadequate because the examiner failed to assess the probabilities on the basis of the evidence of record and gave no rationale or reasoning for the opinion.  The Court also noted that the examiner did not allude to the concept of the degree of care that would normally be expected in such procedures and did not evaluate that standard against the facts presented in this case.  

The Court finally concluded that neither the examination report nor the medical evidence of record was sufficient to establish the facts of the Veteran's cataract surgery and there was no medical basis on which to evaluate whether those facts comport with the degree of care to be expected for such procedures.     

In consideration of the foregoing, the Board finds that a remand for further evidentiary development is needed.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Send a letter to the Veteran asking him to provide any information he has regarding the alleged telephone conversation between Dr. K.B. and the pharmacist when the physician allegedly called the pharmacy on the Veteran's behalf and, in his presence, stated that VA was negligent in its performance of the Veteran's right eye surgery.  

Ask the Veteran to describe when the conversation occurred, exactly what occurred, and who was present for the alleged conversation between Dr. K.B. and the pharmacist.  The Veteran should provide the name and address of the pharmacist who participated in the telephone conversation with Dr. K.B. and the name and address of any other individuals who witnessed the telephone conversation.  

If sufficient information is provided by the Veteran, send a letter to those individuals asking them to provide written statements regarding what they recall was said during the alleged telephone conversation that took place between Dr. K.B. and the pharmacist pertaining to the Veteran's right eye cataract surgery in October 2005.  Associate any statements received with the claims folder.  


2.  Thereafter, determine whether Dr. K.B. remains employed in the VA healthcare system.  If so, provide him with copies of the operation report dated October 4, 2005 pertaining to the Veteran's right eye cataract extraction, anterior chamber intraocular lens placement, and anterior vitrectomy, and copies of all other VA treatment notes dated from 2005 through 2006.  

Ask Dr. K.B. to provide a written statement detailing his recollection of a telephone conversation between himself and a pharmacist that occurred after the Veteran's right eye cataract surgery in October 2005.  Explain that the Veteran has alleged that Dr. K.B. called the pharmacy on his behalf and, in his presence, stated that he should not have to pay for any medication because VA was negligent in performing his eye surgery.      

If Dr. K.B. is no longer employed through the VA healthcare system, so state for the record.        

3.  Subsequent to the completion of #1 and #2 above, obtain a supplemental medical opinion from an appropriate medical professional or, if deemed necessary to provide the requested opinion, schedule the Veteran for appropriate examination for his claimed residual blindness of the right eye following the October 4, 2005 procedure performed by VA.  The claims file, to include a copy of this Remand, must be made available to and reviewed by the reviewer/examiner in rendering the opinion.  If another examination is conducted, all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished and all findings reported in detail. 

a.  The reviewer/examiner must provide an opinion as to whether it is at least as likely as not (i.e., at least a 50/50 degree of probability) that the proximate cause of any (additional) disability involving the right eye was any carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing medical treatment (or failing to do so) in connection with the October 4, 2005 surgery; or whether a causal relationship between the Veteran's disability and any carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing medical treatment (or failing to do so) is unlikely (i.e., less than a 50/50 degree of probability)?  In so opining, the reviewer/examiner should consider the Veteran's condition before and after the VA care or treatment.  

b.  In providing his or her opinion, the examiner/reviewer must assess the probability of a causal relationship on the basis of the evidence of record and provide a thorough rationale, citing any relevant evidence in the claims folder and medical principles relied upon in arriving at the conclusion.  The examiner/reviewer should also comment on the degree of care that would normally be expected in such procedures and evaluate that standard against the facts presented in this case.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

c.  The reviewer/examiner must provide a rationale for any opinion expressed, with discussion of the facts and the medical principles involved, where appropriate.  If the reviewer/examiner cannot answer any of these questions without resorting to medically unsupported speculation, the reviewer/examiner should provide a complete, detailed explanation for his/her inability to do so.  For example, the examiner should state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge have been exhausted.

4.  Thereafter, readjudicate the Veteran's claim.  Should the benefit sought on appeal remain denied, provide the Veteran and his representative with a Supplemental Statement of the Case and an appropriate period of time for response.  Thereafter, return the case to the Board, if in order.

This case is being remanded for further evidentiary development.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

